EXHIBIT 10.1

THE PHOENIX COMPANIES, INC.

RESTRICTED STOCK UNITS AGREEMENT

(PERFORMANCE AND SERVICE-VESTING AWARDS)

The Phoenix Companies, Inc. (“Company”) hereby grants to the Participant named
below a Restricted Stock Unit award (“Award”), each Restricted Stock Unit (as
defined in Section 1.1) in accordance with and subject to the terms and
restrictions of this agreement (“Agreement”) and The Phoenix Companies, Inc.
2003 Restricted Stock, Restricted Stock Unit and Long-Term Incentive Plan
(“Plan”), a copy of which has been provided or made available to you upon
request. This is the first page of the Agreement, which describes your rights
with respect to the Restricted Stock Units granted to you hereby and which
constitutes a legal agreement between you and the Company.

 

  1. Participant Name:

 

       Social Security Number:

 

  2. Award Date:

 

  3. Number of Restricted Stock Units:

 

  4. Performance Requirement*:

 

  5. Vesting Date(s)*:                         ___ % on [Date]

                                                              ___ % on [Date]

 

  * See Section 1.2 of this Agreement for a description of the interaction of
the Performance Requirement and the Vesting Date(s).

IN WITNESS WHEREOF, both The Phoenix Companies, Inc. and the Participant agree
to be bound by the terms and provisions of this Agreement, as of the date noted
below.

 

THE PHOENIX COMPANIES, INC. By:       Authorized Officer Date:  

 

RECIPIENT:  

 

 

1



--------------------------------------------------------------------------------

AGREEMENT (continued)

ARTICLE I

RESTRICTED STOCK UNITS

Section 1.1. Restricted Stock Unit. “Restricted Stock Unit” means the right to
receive one share of common stock of the Company, par value $0.01 per share
(“Common Shares”) subject to the terms of this Agreement.

Section 1.2. Performance and Vesting. Subject to the terms and conditions of
this Award, your Restricted Stock Units will vest on the conclusion of each
vesting period ending on the vesting date(s) indicated on page one of this
Agreement, provided that you remain employed by the Company until each
respective vesting date(s) and subject to the achievement of the Performance
Requirement set forth on page one of this Agreement. Assuming that the
Performance Requirement is met, the vesting schedule is as follows: (a) [x] %
upon the later of the [x] anniversary of the Award Date and achievement of the
Performance Requirement; and (b) [x] % upon the later of the [x] anniversary of
the Award Date and the achievement of the Performance Requirement. The full
Award will be forfeited if the Performance Requirement is not met by the last
scheduled vesting date.

Section 1.3. Termination of Employment. If your employment with the Company
terminates due to:

 

a) death, Disability, Approved Retirement (as these terms are defined in the
Plan) or an involuntary termination that qualifies for severance benefits, and
the Performance Requirement has been met, a portion of your non-vested
Restricted Stock Units will vest in an amount equal to (i) minus (ii) below,
rounded up to the nearest whole share:

 

  (i) the product of the number of Restricted Stock Units awarded multiplied by
the ratio of (1) the number of days that you were actively employed by the
Company since the Award Date, divided by (2) the number of days between the
Award Date and the last scheduled vesting date.

 

  (ii) the number of Restricted Stock Units that have already vested in
accordance with Section 1.2 as of your termination date;

 

b)

Good Reason or a termination by the Company (or its successor) without Cause, in
each case in connection with a Change in Control (as these terms are defined in
the Change in Control Agreement entered into between the parties on January 1,
[20__], or any successor change in control agreement between the parties), and
the Performance Requirement has been met, any Restricted Stock Units that have
not vested in accordance with Section 1.2 as of your termination date shall
fully vest, and if the Performance Requirement has not been met, a pro-rated
portion of your non-vested Restricted Stock Units will vest in an amount equal
to (i) minus (ii), where (i) equals the number of Restricted Stock Units
described in Section 1.3(a) (i) and (ii) equals the

 

2



--------------------------------------------------------------------------------

 

number of Restricted Stock Units described in Section 1.3(a)(ii), rounded up to
the nearest whole share; or

 

c) any reason other than those identified in paragraphs (a) and (b) above, any
Restricted Stock Units that have not vested in accordance with Section 1.2 as of
your termination date shall be forfeited and you shall have no rights thereunder
or hereunder.

ARTICLE II

RIGHTS AND SETTLEMENT

Section 2.1. Rights as a Shareholder. Unless the shares underlying your
Restricted Stock Units are held in a Rabbi trust that passes voting rights to
you, your Restricted Stock Units will not give you any right to vote on any
matter submitted to the Company’s stockholders. You will have voting rights with
respect to the Common Shares that underlie your Restricted Stock Units only
after the shares have actually been issued to you or, if applicable, deposited
into a Rabbi trust.

Section 2.2. Restrictions on Transferability. You will not have any right to
sell, assign, transfer, pledge, hypothecate or otherwise encumber your
Restricted Stock Units. Any attempt to effect any of the preceding in violation
of this Section 2.2, whether voluntary or involuntary, will be void.

Section 2.3. Dividend Equivalents. The Company will credit each of your
Restricted Stock Units with Dividend Equivalents from the date your award is
granted to the end of the Restricted Period (as defined in the Plan) which shall
be determined pursuant to section 1.2 of the Agreement. A “Dividend Equivalent”
is an amount equal to the cash dividend payable per Common Share multiplied by
the number of Common Shares then underlying each Restricted Stock Unit. Such
amount shall be credited to a book entry account on your behalf at the time the
Company pays any cash dividend on its Common Shares. Dividend Equivalents shall
vest at the same time as the underlying Restricted Stock Units, and shall be
distributed at the same time as the underlying Restricted Stock Units convert to
Common Shares. No interest will be credited on such Dividend Equivalents.

Section 2.4. Settlement of Your Restricted Stock Units. Promptly after the
date(s), if any, your Restricted Stock Units vest pursuant to Section 1.2, the
Company will deliver to you the number of Common Shares then underlying your
vested Restricted Stock Units.

Section 2.5. Adjustment Due to Change in Capitalization. If any Adjustment Event
occurs before all of the Restricted Stock Units are settled pursuant to
Section 2.4, the number of Common Shares underlying each remaining Restricted
Stock Unit will be proportionately adjusted to reflect, as deemed equitable and
appropriate by the Company, the Adjustment Event. In any merger, consolidation,
reorganization, liquidation, dissolution or other similar transaction, each
Restricted Stock Unit shall pertain to the securities and other property to
which a holder of the number of Common Shares underlying the Restricted Stock
Unit would have been entitled to receive in connection with such event. If, as a
result of any Adjustment Event, your Restricted Stock Units represent the right
to receive cash in whole or in part (other than as a result of Dividend
Equivalents), then the Company will promptly pay you such cash on the date
specified in Section

 

3



--------------------------------------------------------------------------------

2.4. An “Adjustment Event” means any stock dividend, stock split or share
combination of, or extraordinary cash dividend on, the Common Shares or
recapitalization, reorganization, merger, consolidation, split-up, spin-off,
combination, exchange of shares, warrants or rights offering to purchase Common
Shares at a price substantially below fair market value, or other similar event
affecting the Common Shares.

Section 2.6. Change in Control of the Company. The treatment of this Award in
the event of a Change in Control is provided for in Section 1.3(b). For the
avoidance of doubt, the full or partial vesting of this Award in connection with
a Change in Control of the Company is only applicable when there is a qualifying
termination of employment in connection with such Change in Control.

ARTICLE III

ADMINISTRATION

Section 3.1. Administration. The Committee is authorized to reasonably interpret
in good faith your Award and this Agreement and to make all other reasonable
determinations in good faith necessary or advisable for the administration and
interpretation of your Award to carry out its provisions and purposes, provided
that such interpretation or determination shall be consistent with the
interpretation or determination made by the Committee with respect to senior
management under other similar equity compensation plans. Determinations,
interpretations or other actions made or taken by the Committee pursuant to the
provisions of this Agreement shall be final, binding and conclusive for all
purposes and upon all persons. The Committee may consult with legal counsel, who
may be regular counsel to the Committee, and shall not incur any liability for
any action taken in good faith in reliance upon the advice of counsel.
Notwithstanding the foregoing to the contrary, the Committee may amend this
Agreement as it deems necessary or desirable to comply with the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended, and the
regulations and pronouncements thereunder, regardless of whether any such
amendment shall cause a reduction or cessation of a benefit accrued prior to the
adoption of such amendment.

ARTICLE IV

MISCELLANEOUS

Section 4.1. Tax Withholding. The Company will have the power to withhold, or
require you to remit to the Company promptly upon notification of the amount
due, an amount sufficient to satisfy Federal, state and local withholding tax
requirements with respect to your Award (or settlement thereof), and the Company
may defer payment of cash or issuance or delivery of Common Shares until such
requirements are satisfied. The Company may, in its discretion, permit you to
elect, subject to such conditions as the Company shall impose (a) to have Common
Shares deliverable in respect of your Award withheld by the Company or (b) to
deliver to the Company previously acquired Common Shares, in each case, having a
fair market value sufficient to satisfy your statutory minimum Federal, state
and local tax obligation associated with the transaction.

Section 4.2. Common Shares Subject to this Award. The Common Shares to be
delivered in connection with your Award may consist, in whole or in part, of
Common Shares held

 

4



--------------------------------------------------------------------------------

in treasury, held in a Rabbi trust or authorized but un-issued Common Shares,
not reserved for any other purpose.

Section 4.3. Successor. The Company will require any successor (whether direct
or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company, if your
Restricted Stock Units remain outstanding, to unconditionally assume the
obligations of the Company with respect to your Restricted Stock Units in
writing and will provide a copy of the assumption to you.

Section 4.4. Requirements of Law. The granting of your Award and the issuance of
Common Shares will be subject to all applicable laws, rules and regulations, and
to such approvals by any governmental agencies or national securities exchanges
as may be required.

Section 4.5. No Impact on Benefits. Your Award will not be compensation for
purposes of calculating your rights under any employee benefit plan.

Section 4.6. Instrument and Securities Law Compliance. The Company shall have
the authority to determine the instruments by which your Award shall be
evidenced. Instruments evidencing your Award may contain such other provisions
as the Company deems advisable. In addition, any Common Shares issued in
connection with your Award shall be registered with the SEC at the expense of
the Company for resale on or before the first day on which you may transfer the
shares under the Award (or such later date as you request that is in compliance
with the law and permissible under the applicable Company plan) unless such
shares are eligible for sale by you pursuant to Rule 144 (k) of the Securities
Act of 1933 (or any successor provision) in the opinion of your counsel, which
registration shall be in a form reasonably acceptable to you, shall be subject
to your reasonable prior review and comments, shall remain effective until all
Common Shares subject to the Award have been sold (but need not be effective for
more than 365 days after first day on which you may transfer the Common Shares
subject to your Award or, if applicable, such later date as to which you shall
have requested effectiveness) and the Company and you shall, prior to the
effectiveness of the registration, enter into a customary registration rights
which will contain provisions, among other things, requiring the Company to
indemnify you and any third persons reasonably requested by you in connection
with the sale of any Common Shares and reimburse you for your reasonable
out-of-pocket expenses (other than underwriting discounts) in connection
therewith and will contain customary black-out periods. In the event of your
death, or other permitted private transfer of the Common Shares, all of your
rights in this Section 4.6 shall be transferred to your estate or other
transferee.

Section 4.7. Governing Law. The validity, interpretation, construction and
performance of this Agreement and your Award shall be governed by the laws of
the State of Connecticut

Section 4.8. Plan Prevails. Any determination or interpretation by the Committee
under or pursuant to this Agreement shall be final and conclusive on all persons
affected hereby. Except as noted below, in the event of a conflict between any
term of the Agreement and the terms of the Plan, the terms of the Plan shall
control. With respect to Sections 1.3(b) and 2.6 of this Agreement, in the event
of any conflict between any terms of the Change in Control Agreement, this
Agreement, and the terms of the Plan, the terms of this Agreement shall control.

 

5



--------------------------------------------------------------------------------

Section 4.9 Definition of Certain Terms. Capitalized terms not otherwise defined
herein, have the meaning ascribed to them in the Plan.

 

6